DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 26 April 2022, which is responsive to the 3 February 2022 Office action (the “Previous Action”).
With the communication, Applicant has amended claims 1, 3, 9, 10 and 12. Applicant also cancels claim, 2, 11 and 17.
Claims 1, 3-7, 9, 10, 12-16 and 18-21 are pending. Claims 1, 9 and 10 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant has incorporated the features of claim 2 in to claim 1, for which Dandoy was cited. Applicant argues that one of ordinary skill would not have been motivated to modify Fang to include the filtering and parsing of UI rendering data to obtain a UI rendering tree as taught by Dandoy because the UI rendering data of Dandoy is already a tree. (Remarks, p. 11).
Examiner respectfully disagrees and points out that the tree actually shown in the display in Dandoy was cited as the claimed UI rendering tree, not the received data underlying that tree. Even if the data is received as a tree structure, it is not received as a visual representation of a tree on a screen.  Note too that the filtering of Dandoy cited in the Office action (i.e., hiding portions of the tree from the display) would result in a second tree comprising less data. Thus, one of ordinary skill in the art would have been motivated to combine the references as set forth herein below and Applicant’s argument is unpersuasive.
Applicant’s arguments with respect to the remaining claims via their similarity with claim 1, dependence from claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: TEST SCRIPT DEBUGGING USING AN AUTOMATED TESTING FRAMEWORK AND UI RENDERING TREE
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 10, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2018/0173614) (art of record – hereinafter Gong) in view of Fang et al. (CN 106095666) (art of record – hereinafter Fang), Dandoy et al. (US 2004/0230954) (art of record – hereinafter Dandoy) and Dai et al. (US 2017/0228220) (art of record – hereinafter Dai).

NOTE: The Fang reference is in not in English. Citations below refer to the machine translation of Fang previously made of record.

As to claim 1, Gong discloses an automated testing method, comprising: 
receiving an operation event of a user on the UI rendering data, and determining, according to the operation event, a simulation operation of the user on the UI rendering data on a terminal device; (e.g., Gong, Fig. 5 and associated text, par. [0013] discloses a user operates an application of device 104, for example performing user interactions; par. [0025]: during execution, application 206 creates or manages a user interface 208 [rendering data, or comprising such data], which may be displayed; par. [0036] discloses host computing device 102 records user interface events generated by test computing device 104a. The device 102 may record user interface events at various levels of granularity (e.g., higher level events such as click, tap, swipe, etc. and/or lower-level events such as mouse down, mouse up, touch down, touch up, etc.) [click, mouse down, etc. being operations]. The host computing device may generate a coordinate-based script file including script commands [also operations] corresponding to each of the events; par. [0022] discloses it should be understood that the functions of device 104 may be performed by device 102. For example, device 102 may execute a simulator associated with one or more devices 104)
determining position information of a UI control corresponding to the simulation operation, and generating a UI automated test script according to the position information and the simulation operation; (e.g., Gong, Fig. 5 and associated text, par. [0036] discloses the user interface event includes coordinate-based data [position information] that may be used to identify a position in the display interface [of a UI control, e.g., the button shown in the figure] associated with the event (e.g., a touch point or click point) [clicks or touches being operations, simulation operations as set forth above]. The host computing device by generate a coordinate-based script file including script commands corresponding to each of the events; par. [0040] discloses the host computing device 102 may transform a coordinate-based test script into an object-based test script; Fig 5 and associated text, par. [0054] discloses coordinate-based test script 506. Parameters of the statements 508, 510 represent normalized absolute coordinates; par. [0057] discloses statement 520 of the object-based test script includes the opcode OPCODE_TOUCHDOWB_MATCHED_IMAGE_XY, which corresponds to generating a touch down event. Statement 520 also includes normalized absolute coordinates) 
presenting the simulation operation on a second display interface (e.g., Gong, Fig. 5 and associated text, par. [0059] discloses during playback 524 the display interface 524 has a different aspect ratio compared to the original display interface 502 [see figure, the operation is presented on both 502 and 524]).
running the UI automated test script using an automated test framework (e.g., Gong, par. [0013] discloses the host computing device plays back [runs] the object-based test script by analyzing the display interface to perform scripted actions on the user interface objects. The system 100 may facilitate automated testing).
Gong does not explicitly disclose configuring a software development kit (SDK) interface and obtaining User Interface (UI) rendering data which comprises a plurality of UI controls through the SDK interface, wherein the SDK interface is responsible for obtaining the UI rendering data through an engine interface of a game engine and processing the UI rendering data as a standardized data structure; wherein the determination of the simulation operation of the user on the UI rendering data, comprises: filtering and parsing the UI rendering data which is processed by the SDK interface as the standardized data structure to obtain a UI rendering tree; providing a first display interface, and presenting the received user operation event on the UI rendering tree on the first display interface; determining, according to the operation event, the simulation operation of the user on the UI rendering tree on the terminal device; or debugging the UI automated test script.
However, in an analogous art, Fang discloses:
configuring a software development kit (SDK) interface and obtaining User Interface (UI) rendering data which comprises a plurality of UI controls through the SDK interface, wherein the SDK interface is responsible for obtaining the UI rendering data through an engine interface of a game engine and processing the UI rendering data as a standardized data structure (e.g., Fang, par. [0046]: Unity engine: Unity engine is a multi-platform comprehensive game development tool; par. [0132]: the WeTest SDK finds the UI control corresponding to the coordinate position in the unity coordinate system [unity being a game engine, the WeTest SDK is “of a game engine”]; par. [0096]: the UI control viewing module [SDK interface] sends a request to the WeTest SDK [engine interface] in the game and the WeTest SDK returns the control tree [standardized data structure, standardized because it is a tree and because it must be in some known format to be used in the manner described] to obtain the UI control tree of the game; par. [0092]: the UI control viewing module obtains the interface and the UI control tree and displays it; Fig. 3 and associated text, par. [0048]: the UI control tree shown on the right. Each UI control corresponds to a node on the UI tree)
the UI rendering data which is processed by the SDK interface as the standardized data structure; (see immediately above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering data of Gong by configuring a SDK interface through which the rendering data is obtained, with the SDK interface obtaining the rendering data through an engine interface of a game engine and processing the rendering data as a standardized data structure, as taught by Fang, as Fang would provide the advantages of a means of viewing controls in games developed with the Unity engine and a means of organizing the rendering data. (See Fang, par. [0080], Fig. 3). A standardized structure would also ensure the data is acceptable for use.
Further, in analogous art, Dandoy discloses:
wherein the determination of the simulation operation of the user on the UI rendering data, (see below) comprises:
filtering and parsing the UI rendering data to obtain a UI rendering tree; (e.g., Dandoy, par. [0033] discloses hierarchy logic 225 can be provided that is configured to determine a hierarchy structure of graphical user interface 400 based on data [rendering data] received from debug agent [i.e., the logic analyzes (parses) that data]. An example of a hierarchy structure is shown in Fig. 5 as tree structure 510 [see figure, the structure is rendered, note the tree can be filtered because tree can show or hide additional data by means of the + and – boxes shown alongside the nodes])
providing a first display interface, and presenting the received user operation event on the UI rendering tree on the first display interface; (e.g., Dandoy, par. [0034] discloses a user can select “(e.g., click on)” an object in the simulated interface 505 and the hierarchy logic 225 can be configured to display the hierarchy associated with the selected object and to highlight the selected object in the tree) and 
determining, according to the operation event, the simulation operation of the user on the UI rendering tree on the terminal device (e.g., Dandoy, Fig. 5 and associated text, par. [0034] discloses a user can select “(e.g., click on)” an object in the simulated interface 505 and the hierarchy logic 225 can be configured to display the hierarchy associated with the selected object and to highlight the selected object in the tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UI rendering data, receiving an operation event and determining a simulation operation of Gong/Fang to include parsing the UI rendering data to obtain a rendering tree, providing a first display interface, presenting the received user operation event on the UI rendering tree on the first display interface; and determining, according to the operation event, the simulation operation of the user on the UI rendering tree on the terminal device, as taught by Dandoy, as Dandoy would provide the advantage of a means of synchronizing a simulated view and a rendering tree view of the rendering data. (See Dandoy, par. 0034]). Filtering the UI rendering data would also provide a means for a user to reduce or increase the amount rendering data displayed in the rendering tree view as desired.
Finally, in analogous art, Dai discloses:
debugging the UI automated test script (e.g., Dai, abstract disclose a script that automates user interaction with a GUI of an application; par. [0058] discloses errors produced by automated scripts. Error handler 200 automatically attempts to correct the error by revising the script; par. [0076] discloses to identify a cause of failure of a test script 260 and to identify a corrective action that may be used to revise the script).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong by debugging the UI automated test script, as taught by Dai, as Dai would provide the advantage of a means of ensuring the script runs successfully without error. (See Dai, Abstract).

As to claim 3, Gong/Fang/Dandoy/Dai discloses the automated testing method according to claim 1 (see rejection of claim 1 above), Gong further discloses:
wherein the automated test framework comprises an inspector mode and an automatic recording mode; (e.g., Gong, par. [0036] discloses host computing device 102 may record user interface events; par. [0013]: device 102 analyzes the video data using a computer vision algorithm)
wherein determining position information of a UI control corresponding to the simulation operation, (see above and immediately below) comprises: 
under the inspector mode or the automatic recording mode, marking the position information of the UI control corresponding to the simulation operation in a form of a preset identifier (e.g., Gong, par. [0036] discloses host computing device 102 may record user interface events. The user interface event includes coordinate-based data that may be used to identify a position in the display interface 208 of the application 206 that is associated with the user interface event (e.g., a touch point or a click point) [recording the position being marking it]; Fig. 5 and associated text, par. [0054] discloses parameters 508, 510 represented normalized absolute coordinates of the touch point within the display interface [note in the figure that the touch point is of a UI control]).

As to claim 5, Gong/Fang/Dandoy/Dai discloses the automated testing method according to claim 1 (see rejection of claim 1 above), Gong further discloses:
 wherein after determining the position information of the UI control corresponding to the simulation operation, the automated testing method further comprises: normalizing the position information (e.g., Gong, par. [0036] discloses the user interface event includes coordinate based data that may be used to identify a position in the display interface 208 associated with the user interface event (e.g., a touch point or a click point) [of the control, see Figure 5); par. [0054] discloses the parameters of statements 508, 510 represent normalized absolute coordinates of the touch point 504 within the display interface).

As to claim 7 Gong/Fang/Dandoy/Dai discloses the automated testing method according to claim 1 (see rejection of claim 1 above), but Gong does not explicitly disclose wherein after running and debugging the UI automated test script, the automated testing method further comprises: generating a test log corresponding to the UI automated test script, and writing a script to be tested according to the test log.  
However, in analogous art, Dai discloses:
wherein after running and debugging the UI automated test script, the automated testing method further comprises: 
generating a test log corresponding to the UI automated test script, and writing a script to be tested according to the test log (e.g., Dai, Fig. 3 and associated text, par. [0078] error handler 200 determines that an error has occurred in a test script that may be running; par. [0080] discloses engine 225 may determine an error has occurred by examining an error log [test log]; par. [0096] discloses in step 335, script generator 205 revises [writes] the GUI script; par. [0101] discloses in step 345, the test tool 255 runs the script [tests it, see figure]; par. [0102] discloses if a new error occurs, the steps are repeated. The handler 200 again attempts to revise the script; par. [0104] discloses the method of fig. 3 may continue in this manner until no further errors are found [so any iteration subsequent to an initial iteration occurs after running and debugging the script]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong by generating a test log corresponding to the UI automated test script and writing a script to be tested according to the log after running and debugging the script, as taught by Dai, as Dai would provide the advantage of a means of ensuring the script runs successfully without error. (See Dai, Abstract).

As to claim 9, it is a medium claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Gong, include:
a non-transitory computer-readable storage medium having stored thereon computer programs which, when executed by a processor, implement the automated testing method (e.g., Gong, par. [0011]) comprising: (see rejection of claim 1 above).

As to claim 10, it is a device claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Gong, include: 
a processor; (e.g., Gong, par. [0011]) and
a memory for storing instructions executable by the processor; (e.g., Gong, par. [0011])
wherein, when the instructions are executed by the processor, (e.g., Gong, pars. [0011]), the processor is caused to (see rejection of claim 1 above).

As to claim 12, it is a medium claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a medium claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a medium claim having substantially the same limitations as claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a device claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is a device claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2018/0173614) in view of Fang (CN 106095666) in view of Dandoy (US 2004/0230954) in view of Dai (US 2017/0228220) in further view of Shuto (US 2015/0067469) (art of record – hereinafter Shuto).

As to claim 4. Gong/Fang/Dandoy/Dai discloses the automated testing method according to claim 3 (see rejection of claim 3), Gong/Dai/Dandoy further discloses the position information of the UI control corresponding to the simulation operation (See rejection of claim 3 above) but does not explicitly disclose wherein after marking the position information of the UI control corresponding to the simulation operation in the form of the preset identifier, the automated testing method further comprises: adding a comment box corresponding to the UI control at a preset position of the preset identifier, and presenting the comment box on the first displav interface; wherein the comment box comprises at least two of an icon, a control type, and a control name corresponding to the UI control.  
However, in an analogous art, Shuto discloses:
wherein after marking the position information of the UI control in the form of the preset identifier, the automated testing method further comprises: 
adding a comment box corresponding to the UI control at a preset position of the preset identifier, and presenting the comment box on the first display interface; (e.g.,  Shuto, Fig. 7 and associated text, par. [0063] discloses the element determination module 24 calculates the relative coordinates “(relative position)” [preset position] of the annotation 781 [comment box] to a reference element [UI control]. These relative coordinates are represented by, for example, the coordinates 718A of the upper left corner of the annotation 718, assuming that the coordinates 716A [position information of the UI control in the form of the preset identifier] of the upper left corner of the reference element 716 are the coordinates of the origin)
wherein the comment box comprises at least two of an icon, a control type, and a control name corresponding to the UI control (e.g., Shuto, Fig. 7 and associated text discloses [see figure, annotation 718 is both an icon and a control type]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong, which discloses marking the position information of a UI control corresponding to the simulation operation in the form of a preset identifier, by incorporating, after the marking the position information, adding a comment box to the UI control at a preset position of the preset identifier and presenting the comment box on the first display interface; wherein the comment box comprises at least two of an icon, a control type, and a control name corresponding to the UI control, as taught by Shuto, as Shuto would provide the advantage of a means of maintaining the position of the comment box with respect to the control on a different sized screen. (See Shut, par. [0047]).

As to claim 13, it is a medium claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a device claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

Claims 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2018/0173614) in view of Fang (CN 106095666) in view of Dandoy (US 2004/0230954) in view of Dai (US 2017/0228220) in further view of Tuck et al. (US 2013/0321268) (art of record – hereinafter Tuck).

As to claim 6, Gong/Fang/Dandoy/Dai discloses the automated testing method according to claim 5 (see rejection of claim 5 above), but does not explicitly disclose wherein normalizing the position information comprises: performing a quotient operation on an abscissa in the position information and a width value of a screen resolution of a display device to obtain a standard abscissa; and performing a quotient operation on an ordinate in the position information and a height value of the screen resolution of the display device to obtain a standard ordinate.
However, in analogous art, Tuck discloses:
 wherein normalizing the position information comprises: 
performing a quotient operation on an abscissa in the position information and a width value of a screen resolution of a display device to obtain a standard abscissa; (e.g., Tuck, par. [0028] discloses touch data is normalized by converting pixel coordinates to a percentage of the screen’s width and height. The normalized value may be calculated by dividing the x and y coordinates [abscissa and ordinate] of the touch point by the companion’s height and width respectively [sic]; par. [0106] discloses the normalized touch data describes each X coordinate as a percentage of a touch screen’s width and each Y coordinate as a percentage of the screen display’s height) and 
performing a quotient operation on an ordinate in the position information and a height value of the screen resolution of the display device to obtain a standard ordinate (see immediately above]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the normalizing of x and y coordinates of Gong by performing a quotient operation on the x coordinate and width value of the screen resolution and y coordinate and the screen height, as taught by Tuck, as Tuck would provide the advantage of a means of scaling the data to a different screen display. (See Tuck, par. [0030]), 

As to claim 15, it is a medium claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 21, it is a device claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196